Citation Nr: 1315818	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  08-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 17, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The case is currently under the jurisdiction of the Chicago, Illinois RO.  

In January 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video-conference hearing.  In April 2012, the Board granted a higher initial rating of 50 percent for PTSD prior to June 17, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which granted the parties' joint motion for remand (JMR) in an October 2012 order, vacating in part the Board's April 2012 decision with respect to the denial of entitlement to an initial disability rating in excess of 50 percent prior to June 17, 2011, and remanding the matter for compliance with the terms of the JMR.  The JMR directed the Board to provide an adequate discussion, including how the relevant evidence relates to the criteria for a higher rating(s) for the applicable period.  The Court affirmed the Board's denial of entitlement to a rating in excess of 70 percent for PTSD after June 17, 2011; therefore that matter is not on appeal.  

The Board notes that there is no indication in the paper or electronic claims file that the Board's favorable April 2012 determinations have been implemented granting higher initial ratings for PTSD of 50 percent prior to June 17, 2011, and 70 percent after that date.  The RO/AMC must implement the favorable determinations of the Board.





FINDING OF FACT

For the period prior to June 17, 2011, the preponderance of the evidence is against an initial rating in excess of 50 percent for the Veteran's PTSD prior to June 17, 2011.  During that period, the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the period prior to June 17, 2011, the criteria for an initial rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service treatment records and VA treatment records have been obtained.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

In compliance with the JMR, the Veteran was given the opportunity, via letter dated November 2012, to submit additional information or argument; however, to date, he has not done so.  In February 2013 the Veteran's representative responded with an Informal Hearing Presentation in support of the Veteran's appeal.  

The Veteran was provided with VA PTSD examinations in February 2008 and June 2011.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD during the period prior to June 17, 2011, as they include clinical interviews with the Veteran and review of the claims file.  The Veteran has not alleged, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in 2011.  As such, new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his higher rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the higher rating claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim by asking about the locations and timing of the Veteran's treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran discussed the worsening, nature, and severity of his PTSD symptoms.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Higher Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A.  Analysis

The Veteran's PTSD is rated 50 percent disabling prior to June 17, 2011, and 70 percent disabling after that date.  Pursuant to the JMR, only the rating for the period prior to June 17, 2011, is on appeal before the Board.  The Veteran contends that prior to June 17, 2011, his PTSD was more severe than the currently assigned rating and that he is entitled to a higher initial rating. 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In addition to his PTSD, VA treatment records show the Veteran has an additional Axis I diagnosis of depressive disorder NOS.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, no physician or examiner has separated the effects of the PTSD from the depressive disorder NOS.  Accordingly, the Board will attribute those signs and symptoms to the Veteran's service-connected PTSD.  

Following a review of the evidence of record relevant to the appeal period, which includes VA treatment records dated February 2007 to July 2010, the Veteran's lay statements, and the February 2008 VA examination report, the Board concludes that the preponderance of the evidence is against an initial rating in excess of 50 percent for the period prior to June 17, 2011.  

In its April 2012 decision, the Board found that, for the period prior to June 17, 2011, the Veteran's PTSD disability picture and symptomatology, taken as a whole and in combination with the objective mental status examination, most closely approximated a 50 percent rating.  It was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective social relationships, intrusive thoughts, startling easily, and multiple nightmares per week, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board finds that the Veteran's overall disability picture and symptomatology prior to June 17, 2011, taken as a whole and in combination with the objective mental status examination, did not more nearly approximate a rating in excess of 50 percent under the General Rating Formula, as his symptoms were not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

During the appeal period the preponderance of the evidence does not show characteristics of a 70 percent rating, including obsessional rituals or spatial disorientation.  Neither is there evidence of intermittently illogical, obscure, or irrelevant speech, nor neglect of personal appearance and hygiene.  Rather, the Veteran was consistently observed to be clean, neatly groomed, casually dressed, able to maintain minimal personal hygiene, and capable of normal speech.

As for difficulty in adapting to stressful circumstances (including work or a worklike setting), the Veteran has been retired from his career as a school administrator for many years.  He had worked in teaching/coaching in some capacity since 1966, except for the time in military service.  He was able to maintain gainful employment after service and raise a family, stating that chronic stress symptoms and depression had worsened since retirement.  He was active in his church and enjoyed golfing, fishing, Eagles Club, and staying busy.  In May 2007 he reported trying to get work but being turned down; he felt this was due to his age, but at the February 2008 VA examination he reported that he still was still active with a teacher education program he helped start at a local community college.  VA treatment records and letters from a VA social worker and VA psychiatrist show that since March 2007 the Veteran has been engaged in supportive psychotherapy, psychiatric care, and medication management.  By March 2010 he had been seen approximately 28 times.  The Board finds that the evidence does not show difficulty in adapting to stressful circumstances (including work or a worklike setting).  

The evidence also shows that while the Veteran had some difficulty establishing and maintaining effective relationships during the appeal period, he was not unable to do so.  Prior to June 17, 2011, most family relationships, including with his father, mother-in-law, and children, were good and supportive.  During part of the appeal period he lived with and cared for his mother-in-law.  In June 2007 a VA social worker noted that family was an important source of support.  He regularly traveled to see his spouse and other family, and enjoyed doing so.  However, in VA treatment records dated March 2007, April 2007, November 2007, December 2007, December 2008, and August 2009 he reported emotionally distancing himself from others, isolating himself, and becoming nervous in crowds.  VA treatment records dated April 2007, June 2007, December 2007, February 2008, September 2008, and December 2008 show that his isolation varied.  He had periods of socializing several times during the week and establishing friendships, but he also reported having acquaintances without lasting friendships and pulling back from others.

The Veteran's most significant relational difficulty during the appeal period was with his spouse of 13 years.  In March 2007 they had been separated for almost a year.  In June 2007 they had not reconciled but were less focused on divorce.  The Veteran felt this was due to his drinking being more under control.  He felt that adjustment issues after retirement and two DUIs had created relationship stress, in addition to communication problems, anger, and emotional distancing.  The Veteran was making efforts to improve in those areas.  In June 2008 he and his spouse were still separated but were planning a cruise and the Veteran was relatively active socializing with friends and family.  Although the Veteran had some difficulty maintaining an effective relationship with his spouse, a tendency to isolation, and difficulty establishing lasting friendships, he also had good relationships with other family and socializes regularly.  Therefore, the Board finds that he does not have an inability to establish and maintain effective relationships.

As to other symptoms indicative of a 70 percent rating, the Veteran consistently denied any suicidal ideation and intent throughout the appeal period, with two exceptions.  In March 2007 he denied a history of active suicidal ideation but acknowledged passive ideation during situational stress.  At the February 2008 VA examination he reported occasional suicidal ideation but denied suicidal intent.  In light of the numerous and otherwise consistent denials of suicidal ideation and intent during the appeal period, the Board finds that these two reports of ideation are not sufficient to warrant a 70 percent disability rating.

The Board also finds that while the Veteran experienced disturbances of motivation and mood, his depression during the appeal period was not so severe as to be near-continuous.  The Veteran demonstrated depressed mood and anxiety throughout the appeal period.  Anxiety in crowds and anxious mood were noted in the February 2008 VA examination report and in VA treatment records dated April 2007, May 2007, June 2007, and August 2009.  As to depression, in March 2007, April 2007, November 2007, December 2007, February 2008, and August 2008 his reported symptoms included reduced interest or pleasure in activities, anhedonia, difficulty sleeping, irritability, and/or feeling down.  He was tearful on several occasions.  He exhibited dysphoric mood in April 2007, May 2007, June 2007, October 2007, and November 2007.  In August 2009 he reported difficulty completing tasks.  However, in February 2007 he had a negative depression screen and the evidence contains many treatment records wherein the Veteran's mood was not depressed, dysphoric, or anxious.  His symptoms, while serious, were often episodic and are shown to have varied in severity during the appeal period; therefore they were not near-continuous.

Finally, the Veteran reported in April 2007 that he had become more temperamental and prone to anger.  In August 2009 he reported increased irritability.  However, he did not describe the impaired impulse control, such as unprovoked irritability with periods of violence, that is characteristic of a 70 percent rating.

Based on the foregoing, the Board does not find that the Veteran's social and occupational impairment results in deficiencies in most areas.  While he exhibits some deficiencies is the areas of spousal relations and mood, these deficiencies are contemplated by the current 50 percent rating.

The evidence also shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including intrusive thoughts, multiple nightmares per week, and startling easily.  However, the symptoms listed in the criteria for a 50 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

VA treatment records show that from March 2007 to August 2008, the Veteran was assigned 12 GAFs ranging from 51 to 65.  The February 2008 VA examiner assigned a score of 51 due to mild to moderate symptoms.  VA treatment records show a GAF of 55-65 in August 2009.  In short, during the appeal period the Veteran's treating VA psychiatrists and social workers assigned him scores indicating mild to moderate symptoms, averaging in the moderate range.  The Board finds that the Veteran's symptomatology is accurately reflected by these scores.  The mild scores are accurate in that the Veteran generally functions pretty well, with some meaningful interpersonal relationships, and has depressed mood and mild insomnia.  However, the mild scores do not account for some of his more moderate symptoms.  For example, he does have a moderate difficulty in social functioning, with few friends and conflicts with his spouse, as described by the moderate 51-60 range.  No medical professional assigned a score lower than 51, accurately reflecting the absence of such serious symptoms as severe obsessional rituals, frequent shoplifting, or no friends.  The Board finds that the Veteran's symptoms and functional impairment are in the moderate range, and are best represented by a 50 percent rating.  Thus, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's PTSD results in serious or major symptomatology.  Likewise, the Veteran's PTSD results in no more than occupational and social impairment with reduced reliability and productivity.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 50 percent for his PTSD prior to June 17, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Other considerations

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected disability.  However, the Board finds that his overall symptomatology has been stable throughout the period of the appeal (prior to June 17, 2011).  Therefore, assigning staged ratings is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective social relationships.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  The Board has also considered symptoms of intrusive thoughts, startling easily, and multiple nightmares per week, which are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's PTSD, the question of entitlement to a TDIU is not raised.


ORDER

For the period prior to June 17, 2011, an initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


